PER CURIAM.
By petition for a writ of certiorari we are requested to review a decision of the Court of Appeal, Third District. Dade County et al. v. Markoe, 164 So.2d 881.
We have heard oral arguments on both jurisdiction and merits. After a thorough consideration of the record and briefs we are convinced that there is no jurisdictional conflict of decisions. The writ was therefore improvidently issued and it is hereby discharged.
It is so ordered.
DREW, C. J., and THORNAL, O’CON-NELL, CALDWELL and ERVIN, JJ., concur.